Name: Commission Implementing Decision (EU) 2015/1214 of 22 July 2015 creating the European Investment Project Portal and setting out its technical specifications
 Type: Decision_IMPL
 Subject Matter: technology and technical regulations;  financing and investment;  communications;  economic policy
 Date Published: 2015-07-24

 24.7.2015 EN Official Journal of the European Union L 196/23 COMMISSION IMPLEMENTING DECISION (EU) 2015/1214 of 22 July 2015 creating the European Investment Project Portal and setting out its technical specifications THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2015/1017 of the European Parliament and of the Council of 25 June 2015 on the European Fund for Strategic Investments, the European Investment Advisory Hub and the European Investment Project Portal and amending Regulations (EU) No 1291/2013 and (EU) No 1316/2013  the European Fund for Strategic Investments (1), and in particular Article 15(1) thereof, Whereas: (1) Regulation (EU) 2015/1017 entrusts the Commission with the responsibility to create, with the support of the European Investment Bank (EIB), a European Investment Project Portal. (2) The technical specifications of the European Investment Project Portal should be set out, HAS ADOPTED THIS DECISION: Article 1 The European Investment Project Portal (EIPP) is created. Its technical specifications, as set out in the Annex, are adopted. Article 2 The inclusion of projects in the EIPP shall comply with the following admission criteria: (a) the project (or the programme consisting of smaller projects) shall have a minimum size of EUR 10 000 000 in terms of required investments; (b) the project shall fall within one of the sectors listed in Article 9(2) of Regulation (EU) 2015/1017; (c) the promoter shall be a legal entity established in a Member State; (d) the project shall be compatible with Union law and the law of the relevant Member State; (e) the project implementation shall be expected to start within three years from the submission to the EIPP. Article 3 A project application processing fee of up to EUR 250 per project shall be charged to private project promoters. Public sector project promoters shall be exempt from this fee. The fee revenue shall give rise to the provision of additional appropriations in accordance with Article 21(4) of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (2) and Article 15(4) of Regulation (EU) 2015/1017. Article 4 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 22 July 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 169, 1.7.2015, p. 1. (2) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). ANNEX TECHNICAL SPECIFICATIONS OF THE EUROPEAN INVESTMENT PROJECT PORTAL (EIPP) 1. GENERAL DESCRIPTION The EIPP, created pursuant to Article 15 of Regulation (EU) 2015/1017 is a publicly available web portal of investment projects within the Union which acts as a platform to promote projects to potential investors worldwide. EIPP's main goal is to catalyse and accelerate the development and the fruition of investment projects in the Union, and through this, to contribute to higher employment and economic growth. The publication of a project on the EIPP does not amount to its endorsement by the European Commission or by the EIB and is not a condition to receive financing support by the Union or the (EIB). The EIPP is expected to be operational in January 2016. The EIPP's main components will be: (i) a database of project fiches (project fiche being a structured summary information on individual EIPP projects); (ii) an interactive project map; and (iii) an interactive project directory in a tabular form. Projects in EIPP will be grouped in sectors derived from the objectives and categories of Article 9(2) of Regulation (EU) 2015/1017. 2. MANAGEMENT OF THE EIPP AND RELATIONS WITH PROJECT PROMOTERS AND WEBSITE USERS The EIPP will be managed by the European Commission. Member States may contribute to its management. The EIPP content will be generated by project promoters, i.e. by private and public legal entities. Participation of project promoters and other registered website users to the EIPP will be subject to their acceptance of the EIPP Terms And Conditions which will aim at ensuring the quality of published information received from project promoters while making clear that the European Commission does not guarantee the accuracy of the information published and cannot be held liable for any claims based on the publication of the project. A disclaimer shall alert the website users that the European Commission cannot guarantee the accuracy of the information published and that potential investors have to carry out their own usual due diligence, including on financial aspects and any other aspect relevant for their decision on whether to invest in a project. 3. PROJECT SCREENING A project screening will be performed by the services of the European Commission on the basis of the admission criteria set out in Article 2 of this Decision. The Member States will be invited to appoint one or more contact points and to sign service level agreements defining their contribution for the purposes of the screening. The role of the EIB in promoting the EIPP will be set out in a service level agreement. Some technical aspects of the validation process, such as the verification of project promoters' identity, may be outsourced to third parties. The publication of information submitted by promoters shall be denied if the information is inaccurate or if its publication may entail legal or reputational risks for the European Commission or the Member States, or both. The information on projects shall be removed from the EIPP if it is not updated for three years.